 1

 2
                            UNITED STATES DISTRICT COURT
 3
                          CENTRAL DISTRICT OF CALIFORNIA
 4
      JOEL PALACIOS, et al.
 5
                                                    Case No. 20-cv-11182-MWF-MRWx
 6                   Plaintiff,
 7            v.                                     ORDER RE STIPULATED
          COUNTY OF LOS ANGELES, et al.              PROTECTIVE ORDER
 8
                     Defendant.                      (MRW VERSION 4/19)
 9
                                                    ‫ ܈‬Check if submitted without
10
                                                    material modifications to MRW form
11

12

13   1.      INTRODUCTION

14           1.1    PURPOSES AND LIMITATIONS

15           Discovery in this action is likely to involve production of confidential,

16   proprietary, or private information for which special protection from public

17   disclosure and from use for any purpose other than prosecuting this litigation may

18   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to

19   enter the following Stipulated Protective Order. The parties acknowledge that this

20   Order does not confer blanket protections on all disclosures or responses to

21   discovery and that the protection it affords from public disclosure and use extends

22   only to the limited information or items that are entitled to confidential treatment

23   under the applicable legal principles. The parties further acknowledge, as set forth

24   in Section 12.3, below, that this Stipulated Protective Order does not entitle them to

25   file confidential information under seal; Civil Local Rule 79-5 sets forth the

26   procedures that must be followed and the standards that will be applied when a party

27   seeks permission from the court to file material under seal.

28           1.2   GOOD CAUSE STATEMENT
 1         Good cause exists for entry of this order. As Plaintiffs are seeking and
 2   Defendants may produce, among other things, third party private and confidential
 3   information; portions of the personnel files of the police officers involved in the
 4   subject incident, which contain confidential information, and information the County
 5   of Los Angeles regards as official information; performance evaluations, work
 6   schedules/logs and rosters, and training records for the involved police officers;
 7   inmate records; administrative investigation files, which contain incident reports,
 8   witness statements, and other sensitive materials which the County of Los Angeles
 9   believes need special protection from public disclosure; and any official information
10   materials produced to Plaintiffs during the course of discovery in this litigation and
11   any subsequent reproduction thereof, as well as private information of the County
12   employees. Additionally, these documents include sensitive law enforcement
13   information. Limiting disclosure of these documents to the context of this litigation
14   as provided herein will, accordingly, further important law-enforcement objectives
15   and interests, including safety of personnel and the public. The County of Los Angeles
16   preserves all objections to the production of certain of the above referenced materials,
17   and by stipulating to this protective order in no waives any such objection.
18         Additionally, defendants may produce videos, audio recordings and/or photos
19   that contain sensitive materials, and that the County of Los Angeles believes need
20   special protection from public disclosure.
21         The documents identified in this Protective Order, which Defendants believe
22   in good faith constitute or embody confidential information which the County of Los
23   Angeles maintains as strictly confidential and are otherwise generally unavailable to
24   the public, or which may be privileged or otherwise protected from disclosure under
25   state or federal statutes, court rules, case decisions, or common law, are therefore
26   entitled to heightened protection from disclosure.
27         The County contends that absent a protective order delineating the
28   responsibilities of nondisclosure on the part of the parties hereto, there is a specific
                                                  2
 1   risk of unnecessary and undue disclosure by one or more of the many attorneys,
 2   secretaries, law clerks, paralegals and expert witnesses involved in this case, as well
 3   as the corollary risk of embarrassment, harassment, and professional and legal harm
 4   on the part of the LASD officers referenced in the materials and information.
 5          The County also contends that the unfettered disclosure of the materials and
 6   information, absent a protective order, would allow the media to share this
 7   information with potential jurors in the area, impacting the rights of the County herein
 8   to receive a fair trial.
 9          Accordingly, to expedite the flow of information, to facilitate the prompt
10   resolution of disputes over confidentiality of discovery materials, to adequately
11   protect information the parties are entitled to keep confidential, to ensure that the
12   parties are permitted reasonable necessary uses of such material in preparation for and
13   in the conduct of trial, to address their handling at the end of the litigation, and serve
14   the ends of justice, a protective order for such information is justified in this matter.
15   It is the intent of the parties that information will not be designated as confidential for
16   tactical reasons and that nothing be so designated without a good faith belief that it
17   has been maintained in a confidential, non-public manner, and there is good cause
18   why it should not be part of the public record of this case.
19

20   2.     DEFINITIONS
21          2.1    Action: [this pending federal law suit].
22          2.2    Challenging Party: a Party or Non-Party that challenges the
23   designation of information or items under this Order.
24          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
25   how it is generated, stored or maintained) or tangible things that qualify for
26   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
27   the Good Cause Statement.
28
                                                 3
 1          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
 2   their support staff).
 3          2.5    Designating Party: a Party or Non-Party that designates information or
 4   items that it produces in disclosures or in responses to discovery as
 5   “CONFIDENTIAL.”
 6          2.6    Disclosure or Discovery Material: all items or information, regardless
 7   of the medium or manner in which it is generated, stored, or maintained (including,
 8   among other things, testimony, transcripts, and tangible things), that are produced or
 9   generated in disclosures or responses to discovery in this matter.
10          2.7    Expert: a person with specialized knowledge or experience in a matter
11   pertinent to the litigation who has been retained by a Party or its counsel to serve as
12   an expert witness or as a consultant in this Action.
13          2.8    House Counsel: attorneys who are employees of a party to this Action.
14   House Counsel does not include Outside Counsel of Record or any other outside
15   counsel.
16          2.9    Non-Party: any natural person, partnership, corporation, association, or
17   other legal entity not named as a Party to this action.
18          2.10 Outside Counsel of Record: attorneys who are not employees of a
19   party to this Action but are retained to represent or advise a party to this Action and
20   have appeared in this Action on behalf of that party or are affiliated with a law firm
21   which has appeared on behalf of that party, and includes support staff.
22          2.11 Party: any party to this Action, including all of its officers, directors,
23   employees, consultants, retained experts, and Outside Counsel of Record (and their
24   support staffs).
25          2.12 Producing Party: a Party or Non-Party that produces Disclosure or
26   Discovery Material in this Action.
27          2.13 Professional Vendors: persons or entities that provide litigation
28   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
                                                 4
 1   demonstrations, and organizing, storing, or retrieving data in any form or medium)
 2   and their employees and subcontractors.
 3         2.14 Protected Material: any Disclosure or Discovery Material that is
 4   designated as “CONFIDENTIAL.”
 5         2.15 Receiving Party: a Party that receives Disclosure or Discovery
 6   Material from a Producing Party.
 7

 8   3.    SCOPE
 9         The protections conferred by this Stipulation and Order cover not only
10   Protected Material (as defined above), but also (1) any information copied or
11   extracted from Protected Material; (2) all copies, excerpts, summaries, or
12   compilations of Protected Material; and (3) any testimony, conversations, or
13   presentations by Parties or their Counsel that might reveal Protected Material.
14         Any use of Protected Material at trial will be governed by the orders of the
15   trial judge. This Order does not govern the use of Protected Material at trial.
16
17   4.    DURATION
18         Once a case proceeds to trial, all of the information that was designated as
19   confidential or maintained pursuant to this protective order becomes public and will
20   be presumptively available to all members of the public, including the press, unless
21   compelling reasons supported by specific factual findings to proceed otherwise are
22   made to the trial judge in advance of the trial. See Kamakana v. City and County of
23   Honolulu, 447 F.3d 1172, 1180-81 (9th Cir. 2006) (distinguishing “good cause”
24   showing for sealing documents produced in discovery from “compelling reasons”
25   standard when merits-related documents are part of court record). Accordingly, the
26   terms of this protective order do not extend beyond the commencement of the trial.
27   5.    DESIGNATING PROTECTED MATERIAL
28
                                                5
 1         5.1    Exercise of Restraint and Care in Designating Material for Protection.
 2   Each Party or Non-Party that designates information or items for protection under
 3   this Order must take care to limit any such designation to specific material that
 4   qualifies under the appropriate standards. The Designating Party must designate for
 5   protection only those parts of material, documents, items, or oral or written
 6   communications that qualify so that other portions of the material, documents,
 7   items, or communications for which protection is not warranted are not swept
 8   unjustifiably within the ambit of this Order.
 9         Mass, indiscriminate, or routinized designations are prohibited. Designations
10   that are shown to be clearly unjustified or that have been made for an improper
11   purpose (e.g., to unnecessarily encumber the case development process or to impose
12   unnecessary expenses and burdens on other parties) may expose the Designating
13   Party to sanctions.
14         If it comes to a Designating Party’s attention that information or items that it
15   designated for protection do not qualify for protection, that Designating Party must
16   promptly notify all other Parties that it is withdrawing the inapplicable designation.
17         5.2    Manner and Timing of Designations. Except as otherwise provided in
18   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
19   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
20   under this Order must be clearly so designated before the material is disclosed or
21   produced.
22         Designation in conformity with this Order requires:
23         (a) for information in documentary form (e.g., paper or electronic documents,
24   but excluding transcripts of depositions or other pretrial or trial proceedings), that
25   the Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
26   “CONFIDENTIAL legend”), to each page that contains protected material. If only a
27   portion or portions of the material on a page qualifies for protection, the Producing
28
                                                 6
 1   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
 2   markings in the margins).
 3                 A Party or Non-Party that makes original documents available for
 4   inspection need not designate them for protection until after the inspecting Party has
 5   indicated which documents it would like copied and produced. During the
 6   inspection and before the designation, all of the material made available for
 7   inspection will be deemed “CONFIDENTIAL.” After the inspecting Party has
 8   identified the documents it wants copied and produced, the Producing Party must
 9   determine which documents, or portions thereof, qualify for protection under this
10   Order. Then, before producing the specified documents, the Producing Party must
11   affix the “CONFIDENTIAL legend” to each page that contains Protected Material.
12   If only a portion or portions of the material on a page qualifies for protection, the
13   Producing Party also must clearly identify the protected portion(s) (e.g., by making
14   appropriate markings in the margins).
15         (b) for testimony given in depositions that the Designating Party identify the
16   Disclosure or Discovery Material on the record, before the close of the deposition all
17   protected testimony.
18         (c) for information produced in some form other than documentary and for
19   any other tangible items, that the Producing Party affix in a prominent place on the
20   exterior of the container or containers in which the information is stored the legend
21   “CONFIDENTIAL.” If only a portion or portions of the information warrants
22   protection, the Producing Party, to the extent practicable, will identify the protected
23   portion(s).
24         5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
25   failure to designate qualified information or items does not, standing alone, waive
26   the Designating Party’s right to secure protection under this Order for such material.
27   Upon timely correction of a designation, the Receiving Party must make reasonable
28
                                                7
 1   efforts to assure that the material is treated in accordance with the provisions of this
 2   Order.
 3

 4   6.        CHALLENGING CONFIDENTIALITY DESIGNATIONS
 5             6.1   Timing of Challenges. Any Party or Non-Party may challenge a
 6   designation of confidentiality at any time that is consistent with the Court’s
 7   Scheduling Order.
 8             6.2   Meet and Confer. The Challenging Party will initiate the dispute
 9   resolution process (and, if necessary, file a discovery motion) under Local Rule 37.1
10   et seq.
11             6.3   The burden of persuasion in any such challenge proceeding will be on
12   the Designating Party. Frivolous challenges, and those made for an improper
13   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
14   parties) may expose the Challenging Party to sanctions. Unless the Designating
15   Party has waived or withdrawn the confidentiality designation, all parties will
16   continue to afford the material in question the level of protection to which it is
17   entitled under the Producing Party’s designation until the Court rules on the
18   challenge.
19   //
20   7.        ACCESS TO AND USE OF PROTECTED MATERIAL
21             7.1   Basic Principles. A Receiving Party may use Protected Material that is
22   disclosed or produced by another Party or by a Non-Party in connection with this
23   Action only for prosecuting, defending, or attempting to settle this Action. Such
24   Protected Material may be disclosed only to the categories of persons and under the
25   conditions described in this Order. When the Action has been terminated, a
26   Receiving Party must comply with the provisions of section 13 below (FINAL
27   DISPOSITION).
28
                                                 8
 1         Protected Material must be stored and maintained by a Receiving Party at a
 2   location and in a secure manner that ensures that access is limited to the persons
 3   authorized under this Order.
 4         7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
 5   otherwise ordered by the court or permitted in writing by the Designating Party, a
 6   Receiving Party may disclose any information or item designated
 7   “CONFIDENTIAL” only to:
 8               (a) the Receiving Party’s Outside Counsel of Record in this Action, as
 9   well as employees of said Outside Counsel of Record to whom it is reasonably
10   necessary to disclose the information for this Action;
11               (b) the officers, directors, and employees (including House Counsel) of
12   the Receiving Party to whom disclosure is reasonably necessary for this Action;
13               (c) Experts (as defined in this Order) of the Receiving Party to whom
14   disclosure is reasonably necessary for this Action and who have signed the
15   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
16               (d) the Court and its personnel;
17               (e) court reporters and their staff;
18               (f) professional jury or trial consultants, mock jurors, and Professional
19   Vendors to whom disclosure is reasonably necessary for this Action and who have
20   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
21               (g) the author or recipient of a document containing the information or a
22   custodian or other person who otherwise possessed or knew the information;
23               (h) during their depositions, witnesses ,and attorneys for witnesses, in the
24   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
25   requests that the witness sign the form attached as Exhibit A hereto; and (2) they
26   will not be permitted to keep any confidential information unless they sign the
27   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
28   agreed by the Designating Party or ordered by the court. Pages of transcribed
                                                    9
 1   deposition testimony or exhibits to depositions that reveal Protected Material may
 2   be separately bound by the court reporter and may not be disclosed to anyone except
 3   as permitted under this Stipulated Protective Order; and
 4             (i) any mediator or settlement officer, and their supporting personnel,
 5   mutually agreed upon by any of the parties engaged in settlement discussions.
 6

 7   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
 8   IN OTHER LITIGATION
 9         If a Party is served with a subpoena or a court order issued in other litigation
10   that compels disclosure of any information or items designated in this Action as
11   “CONFIDENTIAL,” that Party must:
12             (a) promptly notify in writing the Designating Party. Such notification
13   will include a copy of the subpoena or court order;
14             (b) promptly notify in writing the party who caused the subpoena or order
15   to issue in the other litigation that some or all of the material covered by the
16   subpoena or order is subject to this Protective Order. Such notification will include
17   a copy of this Stipulated Protective Order; and
18             (c) cooperate with respect to all reasonable procedures sought to be
19   pursued by the Designating Party whose Protected Material may be affected.
20         If the Designating Party timely seeks a protective order, the Party served with
21   the subpoena or court order will not produce any information designated in this
22   action as “CONFIDENTIAL” before a determination by the court from which the
23   subpoena or order issued, unless the Party has obtained the Designating Party’s
24   permission. The Designating Party will bear the burden and expense of seeking
25   protection in that court of its confidential material and nothing in these provisions
26   should be construed as authorizing or encouraging a Receiving Party in this Action
27   to disobey a lawful directive from another court.
28
                                                10
 1   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 2   PRODUCED IN THIS LITIGATION
 3             (a) The terms of this Order are applicable to information produced by a
 4   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
 5   produced by Non-Parties in connection with this litigation is protected by the
 6   remedies and relief provided by this Order. Nothing in these provisions should be
 7   construed as prohibiting a Non-Party from seeking additional protections.
 8             (b) In the event that a Party is required, by a valid discovery request, to
 9   produce a Non-Party’s confidential information in its possession, and the Party is
10   subject to an agreement with the Non-Party not to produce the Non-Party’s
11   confidential information, then the Party will:
12                (1) promptly notify in writing the Requesting Party and the Non-Party
13   that some or all of the information requested is subject to a confidentiality
14   agreement with a Non-Party;
15                (2) promptly provide the Non-Party with a copy of the Stipulated
16   Protective Order in this Action, the relevant discovery request(s), and a reasonably
17   specific description of the information requested; and
18                (3) make the information requested available for inspection by the
19   Non-Party, if requested.
20             (c) If the Non-Party fails to seek a protective order from this court within
21   14 days of receiving the notice and accompanying information, the Receiving Party
22   may produce the Non-Party’s confidential information responsive to the discovery
23   request. If the Non-Party timely seeks a protective order, the Receiving Party will
24   not produce any information in its possession or control that is subject to the
25   confidentiality agreement with the Non-Party before a determination by the court.
26   Absent a court order to the contrary, the Non-Party will bear the burden and expense
27   of seeking protection in this court of its Protected Material.
28
                                                11
 1   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 2         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 3   Protected Material to any person or in any circumstance not authorized under this
 4   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
 5   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
 6   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
 7   persons to whom unauthorized disclosures were made of all the terms of this Order,
 8   and (d) request such person or persons to execute the “Acknowledgment and
 9   Agreement to Be Bound” that is attached hereto as Exhibit A.
10

11   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
12   PROTECTED MATERIAL
13         When a Producing Party gives notice to Receiving Parties that certain
14   inadvertently produced material is subject to a claim of privilege or other protection,
15   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
16   Procedure 26(b)(5)(B). This provision is not intended to modify whatever
17   procedure may be established in an e-discovery order that provides for production
18   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
19   (e), insofar as the parties reach an agreement on the effect of disclosure of a
20   communication or information covered by the attorney-client privilege or work
21   product protection, the parties may incorporate their agreement in the stipulated
22   protective order submitted to the court.
23

24   12.   MISCELLANEOUS
25         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
26   person to seek its modification by the Court in the future.
27         12.2 Right to Assert Other Objections. By stipulating to the entry of this
28   Protective Order no Party waives any right it otherwise would have to object to
                                                12
 1   disclosing or producing any information or item on any ground not addressed in this
 2   Stipulated Protective Order. Similarly, no Party waives any right to object on any
 3   ground to use in evidence of any of the material covered by this Protective Order.
 4         12.3 Filing Protected Material. A Party that seeks to file under seal any
 5   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
 6   only be filed under seal pursuant to a court order authorizing the sealing of the
 7   specific Protected Material at issue. If a Party's request to file Protected Material
 8   under seal is denied by the court, then the Receiving Party may file the information
 9   in the public record unless otherwise instructed by the court.
10

11   13.   FINAL DISPOSITION
12         After the final disposition of this Action, as defined in paragraph 4, within 60
13   days of a written request by the Designating Party, each Receiving Party must return
14   all Protected Material to the Producing Party or destroy such material. As used in
15   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
16   summaries, and any other format reproducing or capturing any of the Protected
17   Material. Whether the Protected Material is returned or destroyed, the Receiving
18   Party must submit a written certification to the Producing Party (and, if not the same
19   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
20   (by category, where appropriate) all the Protected Material that was returned or
21   destroyed and (2) affirms that the Receiving Party has not retained any copies,
22   abstracts, compilations, summaries or any other format reproducing or capturing any
23   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
24   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
25   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
26   reports, attorney work product, and consultant and expert work product, even if such
27   materials contain Protected Material. Any such archival copies that contain or
28
                                                13
 1   constitute Protected Material remain subject to this Protective Order as set forth in
 2   Section 4 (DURATION).
 3

 4   14.   Any willful violation of this Order may be punished by civil or criminal
 5   contempt proceedings, financial or evidentiary sanctions, reference to disciplinary
 6   authorities, or other appropriate action at the discretion of the Court.
 7

 8   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
 9

10

11          June 17, 2021
     DATED:_______________                       __________________________________
                                                 HON. MICHAEL R. WILNER
12                                               United States Magistrate Judge
13

14

15

16
17

18

19

20

21

22

23

24

25

26

27

28
                                                14
 1                                         EXHIBIT A
 2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3

 4         I, _____________________________ [full name], of _________________
 5   [full address], declare under penalty of perjury that I have read in its entirety and
 6   understand the Stipulated Protective Order that was issued by the United States
 7   District Court for the Central District of California on [date] in the case of
 8   ___________ [Palacios v. County, case number 20-cv-11182-MWF-MRW]. I
 9   agree to comply with and to be bound by all the terms of this Stipulated Protective
10   Order and I understand and acknowledge that failure to so comply could expose me
11   to sanctions and punishment in the nature of contempt. I solemnly promise that I
12   will not disclose in any manner any information or item that is subject to this
13   Stipulated Protective Order to any person or entity except in strict compliance with
14   the provisions of this Order.
15         I further agree to submit to the jurisdiction of the United States District Court
16   for the Central District of California for the purpose of enforcing the terms of this
17   Stipulated Protective Order, even if such enforcement proceedings occur after
18   termination of this action. I hereby appoint __________________________ [full
19   name] of _______________________________________ [full address and
20   telephone number] as my California agent for service of process in connection with
21   this action or any proceedings related to enforcement of this Stipulated Protective
22   Order.
23   Date: ______________________________________
24   City and State where signed: _________________________________
25

26   Printed name: _______________________________
27

28   Signature: __________________________________
                                                15
